Citation Nr: 1755171	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  14-05 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for major depression.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to service connection for a right shoulder disability.

7.  Entitlement to service connection for a left shoulder disability.

8.  Entitlement to service connection for residuals of traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ben Winburn, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1976 to April 1979, and served in the Army National Guard from April 1979 to April 1997.

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2011, August 2012, and August 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In a May 2016 rating decision, the RO denied reopening the Veteran's claim for entitlement to service connection for PTSD based on a finding that new and material evidence had not been submitted.  However, the Veteran filed a timely notice of disagreement with the August 2013 rating decision denying the claim.  Therefore, the Board has recharacterized the issue as entitlement to service connection for PTSD.

The Board notes that the issues of entitlement to service connection for PTSD and entitlement to service connection for a neck disability have been included in the appeal pursuant to Manlincon v. West, 12 Vet. App. 238 (1998), and will be addressed in the remand below.

The issues of entitlement to service connection for a right knee disability, entitlement to service connection for a left knee disability, entitlement to service connection for a right shoulder disability, entitlement to service connection for a left shoulder disability, entitlement to service connection for major depression, and entitlement to service connection for residuals of TBI are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed September 2009 rating decision denied entitlement to service connection for major depression.

2.  The evidence associated with the claims file subsequent to the September 2009 rating decision is new, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for major depression.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim of entitlement to service connection for major depression.  38 U.S.C. § 5108 (2012); 38 C.F.R. 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a September 2009 rating decision, the Veteran was denied entitlement to service connection for major depression based on a finding that the Veteran's currently diagnosed major depression was not related to active service.  The Veteran did not appeal that decision.

The pertinent evidence of record at the time of the September 2009 rating decision included the following: the Veteran's service treatment records (STRs), to include National Guard records; private treatment records from Greenville Hospital System and S.C. Department of Health, Greenville Mental Health Center; a letter from Southern Weaving Company; and lay statements from the Veteran, his ex-wife, and his mother received in July and August 2009.

The evidence that has been received since the September 2009 rating decision includes: Social Security Administration disability application forms and medical records; VA Mental Health treatment notes; private treatment records from the Carolina Center for Behavioral Health; a 2011 lay statement from the Veteran's ex-wife; and, the Veteran's lay statements submitted from 2011 to present.

The Board finds that the evidence added to the record since the September 2009 rating decision is new and material. Accordingly, because new and material evidence has been received, the claim of entitlement to service connection for major depression is reopened.


ORDER

New and material evidence has been presented to reopen the claim of entitlement to service connection for major depression, and that claim is reopened. To this extent only, the appeal is granted.


REMAND

The Board finds that further development is necessary before the claims on appeal are decided.

Regarding the claim for entitlement to service connection for PTSD, the Board finds that in September 2013, the Veteran submitted a timely notice of disagreement with the August 2013 rating decision.  In addition, regarding the claim for entitlement to service connection for a neck disability, the Board finds that in May 2016, the Veteran submitted a timely notice of disagreement with the May 2016 rating decision.  Review of the record shows that the Veteran has not been provided statements of the case as to either the September 2013 or May 2016 notices of disagreement with respect to these issues.  Where a notice of disagreement has been filed with regard to a claim, and a statement of the case has not been issued, the appropriate Board action is to remand the claim for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Residuals of TBI Disability

In a January 2013 statement from his representative, the Veteran requested his service connection claim be amended to include residuals of TBI.  The statement reported the Veteran was a member of a boxing team while serving in the Army and was hit in the head on many occasions, some of which resulted in him being knocked down or knocked out.  Likewise, the June 2014 substantive appeal to the Board (VA Form 9) included the Veteran's statement that boxing for his Army unit during active service resulted in residuals of TBI.  This same activity was also referenced in his February 2014 VA Form 9: the Veteran stated his major depressive disorder was the result of TBI from boxing in the military.

The claims file includes service personnel records (SPRs) from his period of service in the Army National Guard as well as records detailing the Veteran's unit of assignment in 1977.

The Board finds that appropriate development should be conducted to obtain from the Veteran specific information regarding any boxing or other physical activity during his period of active military service that may have resulted in head injury.  All outstanding service records should be obtained as well as any lay statements corroborating such activity from persons with first-hand knowledge of the activity.

Right and Left Knee Disabilities

A review of the STRs shows the Veteran was seen in medical in August 1977 with complaints of right knee pain following a two-mile road march the previous day.  The Veteran was treated conservatively and no further reports of knee pain appear for the remainder of his active service.  Later, in a March 1982 National Guard STR, the Veteran was diagnosed with runner's knee in his right and left knees following complaints of knee pain after a 4 mile run three days prior.

The Veteran was afforded a July 2012 VA knee examination where he reported the March 1982 onset of right knee pain at which time he was diagnosed with lateral knee syndrome, or runner's knee, and treated with medication and heat.  The examiner noted that a May 1996 physical examination report showed no abnormalities to the knees and no history of knee problems.  The Veteran had no history of surgery, steroid injections, or drainage to the knee.  The Veteran stated he experienced constant pain with intermittent swelling, but no popping, locking, buckling, or grinding.  The examiner further noted the Veteran was in an August 2011 moped accident in which he sustained a fractured tibia and ankle that required surgery.  The Veteran stated that his right knee pain had increased since the accident.  Following physical examination of the Veteran, the examiner diagnosed bilateral knee patellofemoral syndrome.  

The examiner opined that the Veteran's claimed bilateral knee disability was less likely than not (less than 50 percent probability) incurred in or caused by active service based on the fact that he had one documented STR for complaint of pain in the right knee; no documentation of pain in the left knee; and, a normal May 1996 physical examination showing no knee issues.

The Board finds the July 2012 opinion to be incomplete and not adequate for adjudication purposes.  In this regard, the examiner offered only a restatement of the contents of the claims file as a supporting rationale for his opinion.  As the opinion is incomplete, it cannot serve as the basis of a denial of entitlement to service connection.

Therefore, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his bilateral knee disability.

Right and Left Shoulder Disabilities

The STRs show the Veteran made a specific note of occasional left shoulder pain on his enlistment examination report for the National Guard in April 1979, directly following his separation from active service.  He further indicated a medical history of painful, trick shoulder.   In March 1982, the Veteran noted experiencing left shoulder pain following weight lifting exercises that increased to severe upon extreme exercise.  Accordingly, the Veteran again indicated a history of painful, trick shoulder, to include crepitations, on his January 1987 National Guard periodic examination report.

At a July 2012 VA shoulder examination, the Veteran reported a history of steroid injections to the right shoulder in August 2011 which were ineffective.  He reported his shoulders popped and grinded, but did not swell, and that he used over-the-counter anti-inflammatory medications with moderate relief.  Following physical examination, the examiner confirmed the Veteran's previously diagnosed bilateral shoulder degenerative joint disease which was based on x-ray imaging performed in November 2011.

As with the aforementioned knee examination report, the examiner recounted the Veteran's medical history of shoulder issues and opined that his claimed bilateral shoulder disability was less likely than not incurred in or caused by active service. 

The Board finds the July 2012 opinion to be incomplete and not adequate for adjudication purposes.  In this regard, the examiner offered only a restatement of the contents of the claims file as a supporting rationale for his opinion.  As the opinion is incomplete, it cannot serve as the basis of a denial of entitlement to service connection.

Therefore, the Board finds that the Veteran should be afforded VA examinations to determine the nature and etiology of his right and left shoulder disabilities.

Additionally, current treatment records should be identified and obtained prior to a final decision in this appeal.

Major Depression

The Board finds that the Veteran should be afforded VA examinations to determine the nature and etiology of his claimed psychiatric disorder. Additionally, current treatment records should be identified and obtained prior to a final decision in this appeal.


Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding, pertinent VA and private treatment records not already of record in the claims file in addition to any missing service personnel records pertaining to the Veteran's period of active service from 1976 to 1979.

2.  Request from the Veteran any specific information regarding his boxing activity and any subsequent head injury during his period of active service from 1976 to 1979.  The Veteran should be afforded an appropriate time to respond.

3.  Then, schedule the Veteran for VA examinations by examiners who have sufficient expertise to determine the nature and etiology of any currently present right knee, left knee, right shoulder, and left shoulder disability.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.

Based on the examination results and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any currently present right knee, left knee, right shoulder, and/or left shoulder disability is related to the Veteran's active service.

The supporting rationale for all opinions expressed must be provided.

4.  Schedule the Veteran for VA examination by an examiner who has sufficient expertise to determine the nature and etiology of any current psychiatric disorder.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.

Based on the examination results and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current psychiatric disorder is related to the Veteran's active service.

The supporting rationale for all opinions expressed must be provided.

5.  Confirm that the VA examination reports comport with this remand and undertake any other development found to be warranted.

6.  Issue statements of the case on the issues of entitlement to service connection for PTSD and entitlement to service connection for a neck disability.  Inform the Veteran of the requirements to perfect an appeal.  If the Veteran perfects an appeal with respect to either issue, return the issue to the Board.

7.  Then, readjudicate the issues on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


